 

Exhibit 10.1

 





EXECUTION COPY

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
December 21, 2018 (the “Effective Date”), is made and entered into by and among
XO Group Inc. (“XO Group”), IDO Holdco Inc., the parent entity of WeddingWire
(“Parent”) (solely with respect to Sections 2(a) and 11), WeddingWire, Inc.
(“WeddingWire” and together with its subsidiaries and affiliates (including
Parent and XO Group) and any successors, the “Company”), and Michael Steib
(“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is currently employed pursuant to that certain Employment
Agreement by and between XO Group and Executive, dated as of June 28, 2013, as
amended by that certain letter agreement dated as of April 17, 2014
(collectively, the “Original Employment Agreement”);

 

WHEREAS, XO Group, WeddingWire and Wedelia Merger Sub, Corp. (“Merger Sub”), a
wholly owned subsidiary of WeddingWire, have entered into that certain Agreement
and Plan of Merger, dated as of September 24, 2018 (the “Merger Agreement”),
pursuant to which Merger Sub will be merged with and into XO Group and XO Group
will be the surviving corporation and a wholly owned subsidiary of WeddingWire
(the consummation of the transactions contemplated by the Merger Agreement, the
“Merger”);

 

WHEREAS, concurrently with the execution of the Merger Agreement, WeddingWire,
XO Group and Executive entered into a term sheet entitled the Retention and
Waiver Summary of Material Terms, the terms of which were agreed to be
incorporated into the Original Employment Agreement;

 

WHEREAS, this Agreement is conditioned upon, and shall become effective
immediately upon, the Effective Time (as such term is defined in the Merger
Agreement) and if the Effective Time does not occur, this Agreement shall be
null and void ab initio; and

 

WHEREAS, as of the Effective Time, the Company and Executive desire to amend and
restate the Original Employment Agreement upon the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.           Term. Subject to the terms and conditions set forth herein and
Executive’s acknowledgement and agreement, through execution of this Agreement,
that his certain Employee Non-Disclosure, Non-Competition and Invention
Assignment Agreement originally entered into with XO Group is hereby amended to
provide that WeddingWire and its subsidiaries shall be deemed to be included
within the definition of “Company” for purposes of such agreement (the
“Non-Disclosure Agreement”) attached hereto as Exhibit A, Executive’s employment
with the Company shall continue until terminated in accordance with the terms
and conditions hereinafter set forth (such period of employment hereunder, the
“Term”). Notwithstanding anything herein or elsewhere to the contrary, Executive
agrees and acknowledges that his employment with the Company shall be “at will,”
meaning that either Executive or XO Group may terminate Executive’s employment
and this Agreement at any time, with or without cause or notice, subject to the
terms and conditions hereof. XO Group reserves the right to revise, supplement
or rescind any of its policies, practices, and procedures as it deems
appropriate in its sole and absolute discretion.

 

 

 

 

2.           Position; Duties.

 

a.           Position; Duties. During the Term, Executive shall serve as
Co-Chief Executive Officer of WeddingWire and shall report directly to the board
of directors of Parent (the “Board”), in the same manner (e.g., both formal and
informal meetings) as Timothy Chi, as Co-Chief Executive Officer of WeddingWire
(the “WeddingWire Co-CEO”). During the Term, Executive will have such duties,
authorities and responsibilities as are customarily associated with the position
of a Co-Chief Executive Officer, and in any event as are equal to those of the
WeddingWire Co-CEO (which, for the avoidance of doubt, shall include holding the
same officer and director positions at each of Parent, WeddingWire, XO Group and
the applicable subsidiaries as the WeddingWire Co-CEO). In addition, during the
Term, Executive shall serve as a member of the Board.

 

b.           Performance. During the Term, Executive shall devote substantially
all of Executive’s business time and attention and Executive’s good faith best
efforts (excepting vacation time, holidays, sick days and periods of disability)
to the business and affairs of the Company.

 

c.           Office. During the Term, Executive’s principal place of employment
shall be the Company’s headquarters in New York City.

 

d.           No Interference With Duties. During the Term, Executive shall not
devote time to other activities which would interfere with the proper
performance of Executive’s duties as set forth herein and shall not be directly
or indirectly concerned or interested in any other business, occupation,
activity or interest other than by reason of holding a non-controlling interest
as a shareholder, securities holder or debenture holder in a corporation quoted
on a nationally recognized exchange (subject to any limitations in the Company’s
Code of Business Conduct and Ethics). Subject to the policies applicable to
other senior executives of the Company (including without limitation such
policies governing conflicts of interest), Executive may not serve as a member
of a board of directors of a for-profit company, other than Parent or any of its
subsidiaries or affiliates and the board of directors of Ally Bank (on which
Executive currently serves), without the express approval of the Board;
provided, however, it shall not be a violation of this Agreement for Executive
to manage personal business interests and investments and to engage in
charitable and civic activities, so long as such activities do not individually
or in the aggregate interfere with the performance of Executive’s
responsibilities under this Agreement.

 

-2-

 

 

3.           Compensation and Benefits.

 

a.            Base Salary. Subject to the terms and conditions set forth in this
Agreement, during the Term, the Company shall pay Executive an annual base
salary (“Base Salary”) in the amount of five hundred and sixty-six thousand and
five hundred dollars ($566,500). The Base Salary shall be paid in accordance
with the Company’s normal payroll practices and will be subject to adjustment
from time to time at the sole discretion of the Board (or an authorized
committee thereof); provided, however, the Base Salary shall only be decreased
as part of an across the board reduction applicable to the Company’s other
senior executive officers. Any such adjustment shall thereafter be regarded as
Executive’s “Base Salary” for all purposes under this Agreement unless otherwise
provided.

 

b.            Annual Bonus.

 

(i)          For each fiscal year ending during the Term, Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”) with Executive’s target
Annual Bonus opportunity equal to 100% of Base Salary (the “Target Annual Bonus
Opportunity”). The actual Annual Bonus earned for the fiscal year in which the
Merger occurs will be earned based on the performance targets established by XO
Group in the ordinary course of business consistent with past practice as set
forth in the schedules to the Merger Agreement, with the achievement of such
targets at the end of such year to be determined by the Board. In any fiscal
year of the Company following the fiscal year in which the Merger occurs,
Executive will remain eligible to earn a Target Annual Bonus Opportunity, in
accordance with the bonus program to be administered by the combined Company
(i.e., WeddingWire, XO Group and their respective subsidiaries) for its combined
senior executives (including for the avoidance of doubt the WeddingWire Co-CEO),
with the actual Annual Bonus to be earned for each such year to be determined
based on attainment of the annual combined Company (i.e., WeddingWire, XO Group
and their respective subsidiaries) and applicable individual performance
criteria and objectives established by the Compensation Committee of the Board
(the “Compensation Committee”) that are consistent with those established for
the other senior executives of the combined Company (including for the avoidance
of doubt the WeddingWire Co-CEO). The Annual Bonus, if earned, will be paid to
the Executive within a reasonable time after completion of the fiscal year for
which performance is being measured (subject to Executive’s continued employment
through the end of such year), but in no event later than March 15 of the year
following the year in which the Annual Bonus is earned.

 

(ii)         Notwithstanding the foregoing, in the event that Executive’s
employment is terminated without Cause, Executive resigns with Good Reason or
Executive resigns by a Safe Harbor Resignation, Executive shall receive payment
of a pro-rata Annual Bonus for the year of termination, equal to the product of
(x) the Target Annual Bonus Opportunity, multiplied by (y) a fraction, the
numerator of which is the number of days Executive is employed by the Company
during the applicable year prior to and including the date of termination and
the denominator of which is 365, to be paid as soon as practicable following
such date of termination, but in no event later than March 15 of the year
following the year in which such date occurs.

 

-3-

 

 

c.            2019 Annual Retention Grant.

 

(i)          Subject to Executive’s continued employment through the applicable
date of grant, Executive will be entitled to receive a target cash retention
grant equal to two million three hundred and ten thousand dollars
($2,310,000.00) (the “2019 Grant”), to be made to Executive at the same time as
annual retention grants have been made to Executive in the ordinary course in
recent years (i.e., in early March of 2019) (such grant date, the “2019 Date of
Grant”), which will vest as to 25% of the 2019 Grant on the first anniversary of
the 2019 Date of Grant and in equal quarterly amounts over the twelve quarters
thereafter (i.e., a four-year vesting term), and otherwise be subject to such
terms as set forth in the XO Group form of restricted stock award agreement used
to make annual retention equity grants to senior executives of XO Group in 2018
as may be applicable to a cash award, subject to Executive’s continued
employment through each applicable vesting date, except as otherwise provided in
Section 3(c)(ii) below, with each such amount payable as soon as practicable
following each applicable vesting date, but in no event later than March 15 of
the year following the year in which such vesting date occurs.

 

(ii)         Notwithstanding the foregoing, in the event that Executive’s
employment is terminated without Cause, Executive resigns with Good Reason or
Executive resigns by a Safe Harbor Resignation, in any such case prior to the
vesting and payout of the 2019 Grant (to the extent granted), the Executive will
vest and be paid the unvested portion of the 2019 Grant (to the extent granted)
in an amount equal to the greater of (x) so long as any such termination of
employment occurs more than 90 calendar days following the 2019 Date of Grant,
50% of the 2019 Grant and (y) a prorated amount of the 2019 Grant, equal to the
product of (A) the 2019 Grant, multiplied by (B) a fraction, the numerator of
which is the number of months (with each partial month being rounded up to the
nearest whole month) that Executive is employed by the Company from the 2019
Date of Grant and the denominator of which is 48. For the avoidance of doubt, if
a termination without Cause or with Good Reason occurs less than 90 calendar
days following the 2019 Date of Grant, the 2019 Grant shall vest pro rata based
on the number of months (with each partial month being rounded up to the nearest
whole month) that occurred after the 2019 Date of Grant and prior to such
termination of employment, relative to 48 months. For illustrative purposes
only, if Executive’s employment is terminated in a manner described in the first
sentence of this Section 3(c)(ii) four months after the 2019 Date of Grant,
Executive would be entitled to vesting in 50% of the 2019 Grant, but if such
termination of employment occurred twenty-five months after the 2019 Date of
Grant, Executive would be entitled to vesting on 25/48ths of the 2019 Grant. In
the event of the vesting and payout of the 2019 Grant in accordance with this
Section 3(c)(ii), such amount shall be payable as soon as practicable following
such vesting date, but in no event later than March 15 of the year following the
year in which such vesting date occurs.

 

d.            Ongoing Equity Grants. Executive shall be eligible to receive
compensatory awards through Executive’s participation in any successor plan to
the XO Group’s 2011 Long-Term Incentive Plan (the “LTIP”), subject to the terms
and conditions of the successor plan to the LTIP and the form of participation
agreement issued thereunder. For the avoidance of doubt, the 2019 Grant
constitutes an LTIP opportunity in respect of 2019 pursuant to a successor plan
to the LTIP. Following 2019, Executive shall be eligible for equity grants and
other long-term incentives at the same time as equity grants and other long-term
incentive awards are granted to other senior executives of the Company
generally, subject to approval of the Compensation Committee in its discretion,
and the amount of such equity grants or other long-term incentives, if any,
shall be commensurate with the awards granted to other senior executives of the
Company and the terms and conditions of such grants or incentives shall be no
less favorable than those applicable to awards of a similar nature made to other
senior executives of the Company.

 

-4-

 

 

e.           Other Compensation. During the Term, Executive will be eligible to
participate in such other incentive compensation programs for executive
officers, if and when such programs are established by the Compensation
Committee of the Board, at a level commensurate with Executive’s position at the
time awards are granted and on the same general terms and conditions as apply to
the other executive officers of the Company.

 

f.            Welfare Benefit Plans; Perquisites. During the Term, Executive and
Executive’s eligible dependents shall be eligible for participation in such
welfare benefit plans, practices, policies and programs maintained by the
Company from time to time (including, without limitation, medical, dental, life
and disability insurance plans and programs) generally for executive officers
(“Welfare Plans”), subject to the eligibility and other terms and conditions of
such plans and programs. The Company reserves the right to amend, change and
terminate its policies, programs and employee benefit plans in accordance with
their terms at any time during the Term.

 

g.           Business Expenses. Executive shall be reimbursed for all necessary
and reasonable business expenses incurred by Executive in carrying out his
duties and responsibilities hereunder and will be covered by any supplemental
travel and business expense reimbursement policies in effect for executive
officers of the Company. Executive shall comply with the Company’s expense
procedures that generally apply to other Company executive officers in
accordance with the policies, practices and procedures of the Company as in
effect from time to time.

 

4.           Treatment of Outstanding Equity Awards.

 

a.           Options. Each unvested stock option to acquire shares in XO Group
held by Executive prior to the Effective Time will, upon the closing of the
Merger in accordance with and subject in all events to the terms of the Merger
Agreement, be assumed and converted into a cash award with a value based on (i)
the excess of the per share purchase price paid to a shareholder in the Merger
over the exercise price of Executive’s applicable unvested stock option,
multiplied by (ii) the number of shares underlying such unvested stock option
(the “Converted Options”), with such Converted Options to vest and be paid out
on the earlier of (x) the vesting dates set forth under the existing vesting
schedules of Executive’s corresponding unvested XO Group stock options and (y)
as to 100% of the unvested portion of such Converted Options, upon the first
anniversary of the Closing Date (as defined in the Merger Agreement) (subject to
Executive’s continued employment through each applicable vesting date). Pursuant
to the terms of the Merger Agreement, each vested stock option to acquire shares
in XO Group held by Executive prior to the Effective Time will be converted, as
of the Effective Time, into a right to receive cash in accordance with the terms
of the Merger Agreement.

 

-5-

 

 

b.           Restricted Stock. Each unvested restricted stock award of XO Group
held by Executive prior to the Effective Time will, upon the closing of the
Merger in accordance with and subject in all events to the terms of the Merger
Agreement, be assumed and converted into a cash award with a value based on (i)
the per share purchase price paid to a shareholder in the Merger, multiplied
(ii) by the number of shares of restricted stock underlying the applicable
restricted stock award (the “Converted Restricted Stock”), with such Converted
Restricted Stock to continue to vest and be paid out on the earlier of (x) the
vesting dates set forth under the existing vesting schedules of Executive’s
corresponding unvested XO Group restricted stock awards and (y) as to 100% of
the unvested portion of the Converted Restricted Stock, upon the first
anniversary of the Closing Date (subject to Executive’s continued employment
through each applicable vesting date).

 

c.           Termination. Notwithstanding any of the foregoing, in the event
that Executive’s employment is terminated without Cause, Executive resigns with
Good Reason or Executive resigns by a Safe Harbor Resignation, in any such case
prior to the vesting and payout of the Converted Options and Converted
Restricted Stock under the terms set forth in Section 4(a) and (b) above, as
applicable, Executive will be paid 100% of the unvested portion of the Converted
Options and Converted Restricted Stock as soon as practicable after such
termination of employment, or in the event of a Safe Harbor Resignation, at the
end of the Safe Harbor Period), but in no event later than March 15 of the year
following the year in which such vesting date occurs.

 

5.           Termination for Cause. This Agreement and Executive’s employment
hereunder may be terminated immediately at any time by the Company for Cause
without any liability owing to Executive or Executive’s beneficiaries under this
Agreement, except for (i) Base Salary through the date of termination, payable
in accordance with the Company’s customary payroll practices, (ii) any
unreimbursed business expenses incurred in accordance with Company policy
through the date of termination, and (iii) accrued and/or vested benefits under
any plan or agreement covering Executive which shall be governed by the terms of
such plan or agreement (the “Accrued Obligations”).

 

For purposes of this Agreement, “Cause” shall mean:

 

a.           willful failure to perform the principal elements of Executive’s
duties to the Company or any of its subsidiaries, which failure is not cured
within twenty (20) days following written notice to Executive specifying the
conduct to be cured;

 

b.           conviction of or plea of nolo contendere to a felony (regardless of
the nature of the felony) or any other crime involving dishonesty, fraud or
moral turpitude;

 

c.           gross negligence or misconduct (including but not limited to acts
of fraud, criminal activity or professional misconduct) in connection with the
performance of Executive’s duties and responsibilities to the Company or any of
its subsidiaries;

 

d.           failure to substantially comply with the rules and policies of the
Company or any of its subsidiaries governing employee conduct or with the lawful
directives of the Board; or

 

e.           material breach by Executive of this Agreement or any breach of the
Non-Disclosure Agreement, including any of the representations and warranties
contained herein or therein.

 

-6-

 

 

For purposes of the foregoing definition, no act, or failure to act, on the part
of Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company and its
subsidiaries.

 

6.           Termination Upon Death. Notwithstanding anything herein to the
contrary, this Agreement and Executive’s employment hereunder shall terminate
immediately upon Executive’s death, and the Company shall have no further
liability to Executive, his estate or his beneficiaries under this Agreement,
except for the Accrued Obligations.

 

7.           Disability.

 

a.           If the Company determines in good faith that a Disability (as
defined below) has occurred during the Term, the Company may give Executive
written notice of its intention to terminate Executive’s employment and this
Agreement on account of such Disability. In such event, Executive’s employment
with the Company and this Agreement shall terminate effective on the date
provided in such notice (the “Disability Effective Date”). If Executive’s
employment is terminated by reason of Disability, this Agreement shall terminate
without further obligations to Executive, except for the Accrued Obligations.

 

b.           For purposes of this Agreement, “Disability” shall mean: (i) a
long-term disability entitling Executive to receive benefits under the Company’s
long-term disability plan as then in effect or under Executive’s portable
long-term disability insurance policy; or (ii) if no such plan is then in effect
or, in the case of the plan, the plan is in effect but does not apply to
Executive, then “Disability” shall be as defined pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Under this Section 7,
unless otherwise required by law, the existence of a Disability shall be
determined by the Company, only upon receipt of a written medical opinion from a
qualified, independent physician selected by or acceptable to the Company and
Executive. In this circumstance, to the extent permitted by law, Executive
shall, if reasonably requested by the Company, submit to a physical examination
by that qualified physician. All fees and expenses of any such physician shall
be borne solely by the Company.

 

8.           Termination by the Company without Cause; Termination by Executive
for Good Reason; Safe Harbor Resignation. The Company may terminate Executive’s
employment and this Agreement without Cause by providing thirty (30) days’ prior
written notice of such termination. If this Agreement and Executive’s employment
hereunder is terminated by the Company without Cause (it being understood by the
parties that termination by death or Disability shall not constitute a
termination without Cause), by Executive for Good Reason, or by a Safe Harbor
Resignation, then in any such case Executive shall be entitled to the Accrued
Obligations, and, conditioned upon the execution and effectiveness of a release,
in the form reasonably agreed between Executive and the Company, in the form
attached hereto as Exhibit B (the “Release”), the benefits set forth in
subsections (a) or (b) below, as applicable (the “Severance Benefits”). For all
purposes under Section 7 and this Section 8, any payments due to Executive
solely as a result of a termination of his employment that is not a “separation
from service” shall be postponed until the occurrence of a “separation from
service” (or such earlier permitted event) to the extent necessary to satisfy
Section 409A of the Code. The Release shall not impose any other restrictive
covenants on Executive other than any that are set forth in the Non-Disclosure
Agreement and shall contain customary cooperation covenants and exceptions, and
which shall not extend to: (i) those rights which as a matter of law cannot be
waived; (ii) claims, causes of action or demands of any kind that may arise
after the date the Release is executed and that are based on acts or omissions
occurring after such date; (iii) claims for indemnification or contribution
under any operative documents of the Company or its subsidiaries, or claims for
coverage under any directors and officers insurance policy applicable to
Executive; (iv) claims under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”); (v) claims with respect to accrued, vested
benefits under any employee benefit plan; (vi) claims to enforce the terms of
the Release, this Agreement, any equity awards (including any 2019 Grant,
Converted Option or Converted Restricted Stock awards) as provided under the
Merger Agreement, and any shareholder agreements to which Executive may become a
party with any member of the Company after the date hereof.

 

-7-

 

 

a.            In the event Executive’s employment hereunder is terminated (x) by
the Company without Cause prior to the end of the Safe Harbor Period, (y) by
Executive for Good Reason prior to the end of the Safe Harbor Period or (z) by
the Executive for any reason or no reason following notice of resignation to the
Company no more than 60 days prior to the end of the Safe Harbor Period and no
less than 30 days prior to the end of the Safe Harbor Period (a “Safe Harbor
Resignation”) with such Safe Harbor Resignation to be effective on the last day
of the Safe Harbor Period, Executive will be entitled to the Accrued Obligations
and the benefits set forth in subsections (i), (ii) and (iii) below. For
purposes of this Agreement, the “Safe Harbor Period” means the period commencing
at the Effective Time and ending on midnight (Eastern Time) of the first
anniversary of the Closing Date.

 

(i)          Commencing on the first regularly scheduled payroll date after the
sixtieth (60th) day after Executive’s termination of employment (the “First
Payment Date”), but contingent upon the execution and effectiveness of the
Release prior to such date, subject to Executive’s continued compliance with the
Non-Disclosure Agreement and Section 11 of this Agreement, up to the date of any
such payment or benefit, and subject to Section 12(p) below, Executive shall be
entitled to a payment equal to one million one hundred and thirty-three thousand
($1,133,000), to be payable over a twenty-four (24)- month period in equal
installments on the Company’s regular payroll dates, with the first such payment
to be equal to the aggregate amount of payments that the Company would have made
through the First Payment Date had the payments commenced on the date that
Executive’s employment terminated.

 

(ii)         In the event Executive is entitled to the benefit under this
Section 8(a), then for a period of twenty-four (24) months following the date of
termination, Executive and his covered dependents shall continue to be eligible
to participate in the Welfare Plans with the same level of coverage, upon the
same coverage limits, deductibles, co-insurance provisions and other terms and
conditions as existed immediately prior to termination of employment, with COBRA
continuation coverage (and similar state law coverage) beginning after the
expiration of such twenty-four (24)-month period. Notwithstanding this Section
8(a)(ii), in the event that the provision of the continued coverage described
herein is legally prohibited, or could subject either the Company or Executive
to any material tax or penalty, after consulting with Executive, the Company
shall be permitted to modify such coverage so as to comply with applicable law
and avoid any such tax or penalty.

 

-8-

 

 

b.            In the event Executive’s employment hereunder is terminated (x) by
the Company without Cause following the end of the Safe Harbor Period or (y) by
Executive for Good Reason, following the end of the Safe Harbor Period,
Executive will be entitled to the Accrued Obligations and the benefits set forth
in subsections (i) and (ii) below.

 

(i)          Commencing on the First Payment Date, but contingent upon the
execution and effectiveness of the Release prior to such date, subject to
Executive’s continued compliance with the Non-Disclosure Agreement and Section
11 of this Agreement, up to the date of any such payment or benefit, and subject
to Section 12(p) below, Executive shall be entitled to payment equal to the Base
Salary to be payable over a twelve (12)-month period in equal installments on
the Company’s regular payroll dates, with the first such payment to be equal to
the aggregate amount of payments that the Company would have made through the
First Payment Date had the payments commenced on the date that Executive’s
employment terminated; provided, however, that to the extent such twelve
(12)-month period would extend beyond March 15 of the year following the year in
which such termination occurs, then the amount of Base Salary that would
otherwise be payable during such extended period shall instead be paid in a lump
sum on the last payroll date prior to March 15 of the year following the year in
which such termination occurs.

 

(ii)         In the event Executive is entitled to the benefit under this
Section 8(b), then for a period of twelve (12) months following the date of
termination, Executive and his covered dependents shall continue to be eligible
to participate in the Welfare Plans with the same level of coverage, upon the
same coverage limits, deductibles, co-insurance provisions and other terms and
conditions as existed immediately prior to termination of employment, with COBRA
continuation coverage (and similar state law coverage) beginning after the
expiration of such twelve (12)-month period. Notwithstanding this Section
8(b)(ii), in the event that the provision of the continued coverage described
herein is legally prohibited, or could subject either the Company or Executive
to any material tax or penalty, after consulting with Executive, the Company
shall be permitted to modify such coverage so as to comply with applicable law
and avoid any such tax or penalty.

 

c.            In the event that it is acknowledged by Executive in writing or
determined by the Board that there has been a material breach by Executive of
any continuing obligations under Section 11 of this Agreement or a material
provision of the Non-Disclosure Agreement, Executive shall forfeit, or if
already paid, pay back to the Company upon demand one hundred percent (100%) of
the amount of the Severance Benefits (i.e., before any reductions for federal,
state, local or other taxes withheld on such amount); provided, however, that
Executive shall be given not less than twenty (20) business days’ written notice
of the Company’s intention to forfeit the Severance Benefits, such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed forfeiture is based, and such
forfeiture shall be effective at the expiration of such twenty (20) business day
notice period unless Executive has fully cured such act or acts or failure or
failures to act that give rise to such forfeiture during such period provided
such acts or failures are subject to cure (as determined by the Company in its
reasonable discretion). Nothing in this Section 8(c) shall be construed as
prohibiting the Company from pursuing any other remedies available to it in the
event of a breach of Section 11 of this Agreement or the Non-Disclosure
Agreement.

 

-9-

 

 

d.            For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s written consent:

 

(i)          a material reduction in Executive’s then current Base Salary,
Annual Bonus or LTIP opportunity;

 

(ii)         a relocation of Executive’s principal place of business by more
than twenty (20) miles;

 

(iii)        a material breach of this Agreement by the Company;

 

(iv)        any diminution of Executive’s title;

 

(v)         a material diminution in Executive’s duties, authorities or
responsibilities as set forth in Section 2(a) of this Agreement or any breach of
the second sentence of Section 2(a);

 

(vi)        a change in the reporting structure whereby Executive is required to
report to anyone other than the Board; or

 

(vii)       the material and repeated interference by the Board with the
discharge of Executive’s duties, authorities or responsibilities hereunder;

 

provided that Good Reason shall only be deemed to have occurred if, no later
than thirty (30) days following the time Executive learns of the circumstances
constituting Good Reason, Executive provides a written notice to the Company
(“Good Reason Notice”) containing reasonable details of such circumstances and
within thirty (30) days following the delivery of such notice to the Company,
the Company has failed to cure such circumstances (a “Cure Period”).
Additionally, Executive must terminate his employment within six (6) months of
Executive’s knowledge of the occurrence of the circumstances constituting Good
Reason for such termination to be Good Reason.

 

Notwithstanding the provisions of Section 2(a) or the foregoing: (x) Executive
agrees that Executive shall not provide a Good Reason Notice solely due to the
failure to appoint Executive to the Board as of the Effective Time, so long as
prior to the end of January 2019, Executive shall be appointed to the Board on
the earliest possible date through written consent or the first Board meeting
occurring after the Effective Time; and (y) the Company agrees that as a result
of Executive not being appointed to the Board on or before January 31, 2019,
Executive shall be entitled to provide a Good Reason Notice on or after February
1, 2019 in respect thereof and the Company shall not be entitled to any Cure
Period, such that Executive may resign his employment for Good Reason
immediately upon delivery of such Good Reason Notice.

 

-10-

 

 

For the avoidance of doubt, Executive agrees that the consummation of the Merger
and the related changes solely to Executive’s title, duties, authority,
responsibilities or reporting relationships from those as set forth in Section
2(a) of the Original Employment Agreement to those set forth in Section 2(a) of
this Agreement, shall not on its own constitute or be deemed to constitute Good
Reason under this Agreement. For the avoidance of doubt, the immediately
preceding sentence shall not impede or adversely impact any other rights to
resign for Good Reason that Executive may have as a result of the consummation
of the Merger or otherwise. Notwithstanding the foregoing, the execution of this
Agreement by the Company shall not be construed as an admission by the Company
that Executive had, has or may have a right to resign for Good Reason under this
Agreement or any other plan or agreement.

 

9.           Termination by Executive without Good Reason. Executive’s
employment with the Company may be terminated by Executive at any time without
Good Reason (unless such resignation is a Safe Harbor Resignation) upon delivery
of thirty (30) days prior written notice by Executive to the Company. In the
event Executive provides notice of his intent to terminate his employment
without Good Reason (unless such resignation is a Safe Harbor Resignation), the
Company may thereafter terminate Executive’s employment or place Executive on
garden leave during all or a portion of the thirty (30) day notice period, which
may entail, without limitation, relieving Executive of his positions and/or
duties with the Company or preventing Executive from performing his services at
a Company location. The Company’s exercise of its rights as set forth in the
immediately preceding sentence shall not be a breach of this Agreement or be
considered to be a termination of Executive without Cause or constitute an event
of Good Reason (unless such resignation is a Safe Harbor Resignation). The
Company shall continue to comply with its obligations under Section 3 during any
period of garden leave. If Executive’s employment is terminated by Executive
without Good Reason (unless such resignation is a Safe Harbor Resignation), this
Agreement shall terminate without further obligations to Executive, except for
the Accrued Obligations.

 

10.         280G. If there is a change in ownership or control of the Company
that would cause any payment or distribution by the Company or any other Person
or entity to Executive or for Executive’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) to be subject to the excise tax imposed by Section 4999
of the Code (such excise tax, together with any interest or penalties incurred
by Executive with respect to such excise tax, the “Excise Tax”), then Executive
will receive the greatest of the following, whichever gives Executive the
highest net after-tax amount (after taking into account federal, state, local
and social security taxes): (a) the Payments or (b) one dollar ($1) less than
the amount of the Payments that would subject Executive to the Excise Tax (the
“Safe Harbor Amount”). If a reduction in the Payments is necessary so that the
Payments equal the Safe Harbor Amount and none of the Payments constitutes
nonqualified deferred compensation (within the meaning of Section 409A of the
Code), then the reduction shall occur in the manner Executive elects in writing
prior to the date of payment. If any Payment constitutes nonqualified deferred
compensation or if Executive fails to elect an order, then the Payments to be
reduced will be determined in a manner which has the least economic cost to
Executive and, to the extent the economic cost is equivalent, will be reduced in
the inverse order of when payment would have been made to Executive, until the
reduction is achieved. All determinations required to be made under this Section
10, including whether and when the Safe Harbor Amount is required and the amount
of the reduction of the Payments and the assumptions to be utilized in arriving
at such determination, shall be made by an independent certified public
accounting firm selected by or acceptable to the Company and Executive (the
“Accounting Firm”). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.

 

-11-

 

 

11.         No Disparaging Statement. Executive covenants and agrees that he
shall not during the Term and thereafter make any communications with the intent
to disparage Parent, WeddingWire, XO Group, Permira and Spectrum Equity, or
interfere with the Company’s existing or prospective business relationships
that, in each case, is intended to, or can reasonably be expected to, damage the
Company in more than a de minimis manner. Notwithstanding the foregoing, nothing
in this paragraph shall prevent Executive from (a) responding to incorrect,
disparaging or derogatory public statements to the extent necessary to correct
or refute such public statements, or (b) making any truthful statement (i) to
the extent necessary in connection with any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement, or the Non-Disclosure Agreement, (ii) to the extent required by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction or authority to
order or require such person to disclose or make accessible such information,
(iii) making a normal comparative statement in the context of advertising,
promotion or solicitation of customers, without reference to Executive’s prior
relationship with the Company, (iv) making any statements in the good faith
performance of Executive’s duties to the Company, or (v) rebutting any
statements made by the Company or any of its subsidiaries or their respective
officers, directors, employees or other service providers. In addition, Parent,
WeddingWire, XO Group, Permira and Spectrum Equity agree, and Parent shall cause
each member of the Board to agree, that they will not make any official
statement, and they will instruct the Company’s executive officers and directors
not to make any communications, in each case with the intent to disparage or
encourage or induce others to disparage Executive, provided, that the foregoing
shall not prevent the Company or its officers, directors or employees from: (A)
responding to incorrect, disparaging or derogatory public statements to the
extent necessary to correct or refute such public statements, or (B) making any
truthful statement (i) to the extent necessary in connection with any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, or the Non-Disclosure
Agreement, (ii) to the extent required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with apparent jurisdiction or authority to order or require such person to
disclose or make accessible such information, (iii) making a normal comparative
statement in the context of advertising, promotion or solicitation of customers,
without reference to Executive’s prior relationship with the Company, or (iv)
rebutting any statements made by Executive. For purposes of this Section 11, the
term “disparage” includes, without limitation, comments or statements to the
press or to any individual or entity with whom the Company or Executive has a
business relationship, or any public statement, that in each case is intended
to, or can be reasonably expected to, damage the Company or Executive in
connection with Executive’s then current or future employment or business
relationships.

 

-12-

 

 

12.         General Provisions.

 

a.            Representations and Warranties. Subject to this Section 12(a), to
the best of his knowledge, Executive hereby represents and warrants to the
Company that Executive’s execution, delivery and performance of this Agreement
does not and shall not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound. Executive represents that
he has provided the Company with copies of any and all continuing covenants
between Executive and Executive’s prior employers relating to Executive’s
conduct in connection with or following termination of Executive’s employment
with such employer.

 

b.            Amendment. This Agreement may be amended or modified only by a
writing signed by the parties hereto.

 

c.            Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon Executive, his heirs and personal representatives, and the
Company and its successors and assigns. In the event of Executive’s death prior
to payment of all amounts due to Executive under this Agreement, the remaining
unpaid amounts shall be paid to Executive’s estate as and when such amounts
would have been paid to Executive had he survived.

 

d.            Waiver of Breach. The waiver of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other breach.

 

e.            Indemnification. Executive and the Company shall enter into the
Indemnification Agreement for Directors and Officers as set forth in Exhibit C.
Executive shall also be covered by the Company’s insurance policy for directors
and officers and the Company agrees to continue and maintain, at the Company’s
sole expense, such insurance policy both during the Term and, while potential
liability exists, thereafter, on terms no less favorable than such coverage as
provided to active directors and senior executive officers of the Company.

 

f.             Unsecured General Creditor. The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under this
Agreement, and such obligations shall be paid solely from the general assets of
the Company.

 

g.            Tax Withholding. There shall be deducted from each payment under
this Agreement the amount of any tax required by any governmental authority to
be withheld and paid over by the Company to such governmental authority for the
account of Executive.

 

h.            Notices.

 

(i)          All notices and all other communications provided for herein shall
be in writing and delivered personally to the other designated party, or mailed
by certified or registered mail, return receipt requested, or delivered by a
recognized national overnight courier service, as follows:

 

If to the Company to: WeddingWire, Inc.   c/o Permira Advisers LLC   3000 Sand
Hill Road, Building 1, Suite 170   Menlo Park, CA 94025   Attention: Dipan Patel
  Email: Dipan.Patel@permira.com

 

-13-

 

 

with a copy to: Fried, Frank, Harris, Shriver, Jacobson LLP   801 17th Street NW
  Washington, DC 20006   Attention:  Adam Kaminsky, Esq.   email:
adam.kaminsky@friedfrank.com     If to Executive to: (Last address of Executive
on the payroll records of the Company unless otherwise directed in writing by
Executive)     with a copy to: [insert counsel]   Attention:  [name], Esq.  
email:

 

(ii)         All notices sent under this Agreement shall be deemed given
twenty-four (24) hours after sent by courier, seventy-two (72) hours after sent
by certified or registered mail and when delivered if by personal delivery.

 

(iii)        Any party hereto may change the address to which notice is to be
sent hereunder by written notice to the other parties in accordance with the
provisions of this Section 12(h).

 

i.             Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York (without
reference to the conflicts of laws provisions thereof). Any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the State of New York located in
New York City (or, if appropriate, a federal court located within New York, New
York), and the Company and Executive each consents to the jurisdiction of such a
court. The Company and Executive each hereby irrevocably waive any right to a
trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.

 

j.             Entire Agreement. This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and, unless specifically provided herein, this Agreement supersedes and
replaces any prior agreement, either oral or written, which Executive may have
with the Company that relates generally to the same subject matter, including
without limitation the Original Employment Agreement. In the event of any
inconsistency between this Agreement and any other plan, program, practice of or
agreement with the Company, this Agreement shall control unless such other plan,
program, practice or agreement provides otherwise by specific reference to this
Section 12(j).

 

k.           Assignment. The Company may assign this Agreement to any of its
affiliates or to any successor to all or substantially all of the business
and/or assets of the Company. This Agreement may not be assigned by Executive,
and any attempted assignment shall be null and void and of no force or effect.
All amounts otherwise due and owing to Executive hereunder immediately prior to
his death shall be paid to his estate in the event that he dies before receipt
thereof.

 

-14-

 

 

l.             Severability. If any one or more of the terms, provisions,
covenants or restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, then the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect, and to that end the provisions hereof shall be
deemed severable.

 

m.            Survival. The provisions of Sections 6, 7, 8, 9, 10, 11 and 12 of
this Agreement and the Non-Disclosure Agreement shall survive any termination of
Executive’s employment and any termination of this Agreement. For the avoidance
of doubt, any defined terms used in any of such surviving provisions shall
continue to have the meanings ascribed to such terms in this Agreement post
termination of Executive’s employment and termination of this Agreement.

 

n.            Section Headings. The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.

 

o.            Voluntary Agreement. Executive and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with legal, tax
or other adviser(s) of such party’s choice before executing this Agreement.

 

p.            Nonqualified Deferred Compensation Omnibus Provision. It is
intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be a deferral of
compensation within the meaning of Section 409A of the Code shall be paid and
provided in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for noncompliance and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in accordance with
such intent. The provisions of this Section 12(p) shall qualify and supersede
all other provisions of this Agreement as necessary to fulfill the foregoing
intention while to the maximum possible extent preserving the economic benefits
otherwise intended hereunder. In connection with effecting such compliance with
Section 409A of the Code, the following shall apply:

 

(i)          Notwithstanding any other provision of this Agreement, the Company
is authorized, after consulting with Executive, to amend this Agreement, to void
or amend any election made by Executive under this Agreement and/or to delay the
payment of any monies and/or provision of any benefits in such manner as may be
necessary to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code. Any such amendment shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to Executive of the applicable provision without
violating the provisions of Section 409A of the Code.

 

-15-

 

 

(ii)         Neither Executive nor the Company shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any manner which would not be in compliance with Section 409A of the Code.
Notwithstanding the foregoing:

 

(A)Payment may be delayed for a reasonable period in the event the payment is
not administratively practical due to events beyond the recipient’s control such
as where the recipient is not competent to receive the benefit payment, there is
a dispute as to the amount due or the proper recipient of such benefit payment,
additional time is needed to calculate the amount payable, or the payment would
jeopardize the solvency of the Company; and

 

(B)Payments shall be delayed in the following circumstances: (1) where the
Company reasonably anticipates that the payment will violate the terms of a loan
agreement to which the Company is a party and that the violation would cause
material harm to the Company; or (2) where the Company reasonably anticipates
that the payment will violate federal securities laws or other applicable laws;
provided that any payment delayed by operation of this clause (B) will be made
at the earliest date at which the Company reasonably anticipates that the
payment will not be limited or cause the violations described;

 

Provided, such delay in payment shall occur only in a manner that satisfies the
requirements of Section 409A of the Code and regulations thereunder.

 

(iii)        If at the time of any separation from service Executive is a
specified employee at a time in which the Company (or successor) is a publicly
traded corporation, within the meaning of Section 409A(a)(2)(B)(i) of the Code
and regulations thereunder, to the minimum extent required to satisfy Section
409A(a)(2)(B)(i) of the Code and regulations thereunder, any payment or
provision of benefits to Executive in connection with his separation from
service (as determined for purposes of Section 409A of the Code) shall be
postponed and paid in a lump sum on the first business day following the date
that is six months after Executive’s separation from service (the “409A Deferral
Period”), and the remaining payments due to be made in installments or
periodically after the 409A Deferral Period shall be made as otherwise
scheduled. In the event benefits are required to be so postponed, any such
benefit may be provided during the 409A Deferral Period at Executive’s expense,
with Executive having a right to reimbursement from the Company promptly after
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled.

 

-16-

 

 

(iv)        If a “change of ownership or effective control of the Company or of
the ownership of a substantial portion of the assets of the Company” under
Section 280G of the Code (“280G CiC”) occurs which does not constitute a change
in ownership of the Company or in the ownership of a substantial portion of the
assets of the Company as provided in Section 409A(a)(2)(A)(v) of the Code, then
payment of any amount or provision of any benefit payable pursuant to such 280G
CiC under this Agreement which is considered to be a deferral of compensation
subject to Section 409A of the Code shall be postponed until another permissible
payment event contained in Section 409A of the Code occurs (e.g., death,
disability, separation from service from the Company and its affiliated
companies as defined for purposes of Section 409A of the Code), including any
deferral of payment or provision of benefits for the 409A Deferral Period as
provided above.

 

(v)         References under this Agreement to Executive’s termination of
employment shall be deemed to refer to the date upon which Executive has
experienced a “separation from service” within the meaning of Section 409A of
the Code. All payments (including for the avoidance of doubt any right to a
series of installment payments) made under this Agreement shall constitute
“separate payments” for purposes of Section 409A of the Code. To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

 

q.            No Mitigation; Offset. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking (and, without limiting the generality of this sentence, no payment
otherwise required under this Agreement shall be reduced on account of) other
employment or otherwise. Subject to applicable law, payments under this
Agreement shall be subject to offset in respect of any claims which the Company
may have against Executive.

 

[Signature Page Follows This Page]

 

-17-

 

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Agreement to be effective as of the
date first written above.

 

  “WEDDINGWIRE”         By: /s/ Timothy Chi     Name: Timothy Chi     Title:
Chief Executive Officer         “XO GROUP”         By: /s/ Gillian Munson    
Name: Gillian Munson   Title: Chief Financial Officer         “PARENT” solely
for the purposes of Sections 2(a) and 11         By: /s/ Dipan Patel     Name:
Dipan Patel     Title: Chief Executive Officer, President, Chairman of the
Board, Chief Financial Officer and Treasurer         “EXECUTIVE”    /s/ Michael
Steib   Michael Steib

 

-18-

 

 

Exhibit A

 

EMPLOYEE NON-DISCLOSURE, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT

 

-19-

 

 

Exhibit B

 

RELEASE

 

-20-

 

 

Exhibit C

 

INDEMNIFICATION AGREEMENT

 



-21-

